Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Applicants arguments and amendment of claims as filed under AFCP program on 7/25/2022 have been considered.  The amendment of the claims as filed on 7/25/2022 overcome the rejections of record. Examiner considered to allow the application based on the last interview on 7/22/2022, where applicants’ representative approved the proposed amendments of both the specification and claims during the interview and also further authorized via e mail (Please see attached Interview summary mailed on 7/28/2022). The prior authorized amended claims have been filed on 7/25/2022 under AFCP program for consideration. Therefore, the amended claims (7/25/2022) in combination with the authorized amended specification have been considered to make the application in condition for allowance and discussed below. 

Status of the application
3.	Claims 6-10, 12-14, 16, 17 are pending in this application.
 are pending in this office action.
Claims 6-10, 12-14, 16, 17 have been allowed.


Examiner’s Amendment
4.	 An examiner’s amendment to the record appears below.
Authorization for this examiner’s amendment was given in a telephone interview with Atty. Denise L. Mayfield (571-382-0945) on July 22, 2022 and mailed on 7/28/2022 which includes the attached e mail from Atty. Denise L. Mayfield along with the last interview summary mailed on 7/28/2022 in order to consider further the amendment of specification.

In the specification
It was agreed that the original Specification contained a typographical error in defining the “range” of “254 to 246 nm” (page 2, pg. 3). This typographical error will be corrected to recite: “254 to 256 nm” in the Examiner’s Amendment.  

Reasons for Allowance
5.	Based on the interview with the Applicants representative as mailed on 7/28/2022, it was decided to consider the application in condition for allowance.
The reasons are discussed below:
(i) Applicants amendment of claim 6 with the close ended “consisting of” transitional phrase, in combination with the claim limitation of claim 6 (f) which recites “sterilizing the recovered beer from step e) with ultraviolet light in a wavelength of 200 to  at an exposure of 25 to 3000J/L” by cancelling dependent claim 15, overcome the rejections of record.
	(ii)  Amendment of claims 6 (f) “from 200 to 300 nm”, it overcomes the rejections of record made by the secondary prior art by McGarity et al. (US 2002/0106422). 
 (iii) As these are the method steps, therefore, each of the steps with their respective amended claim limitations are not properly disclosed by the combinations of references, therefore, the amendment overcomes the rejections of record. 
(iv)  No prior art alone, or in combination, and also with further searches including prior STIC search (9/21/2021) made by the examiner during prosecution could not address claim 6 “consisting of”  the sequential steps including the claim limitation of claim 6 (f) of amended claim 6. Therefore, an agreement was made to consider the application in condition for allowance. 
(v) Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
6. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792             

/DONALD R SPAMER/Primary Examiner, Art Unit 1799